ORIGINAL
                    IN THE

  COURT OF CRIMINAL APPEALS OF TEXAS

             WENFORO LETTSOMEj
                                       Petiiioherj
                      v.


       THE STATE OF TEXAS j                             RECEIVE                     TABLE OF CONTENTS                  pages;


A/m©4ihce/>ie/tt- feh'tibh For Discretionary R&vim       X

Table Of Contents                                        K

Table OF Authorities And Statutes Used
List Of Interested forties
Oral Argument
Statement Of Cose. And Procedural History
Statement Of Facts
WttnoranJuM-Ptfiti'tn For discretionary Review           I

               Ground One I                              1

               Facts I                                   a
               Argument Ground One I                     3
               Crround TWo t                            11

               Fads I                                   11
               psryumerit Ground Two *                  U

Prayer                                                  13

Certificate. Of Service                              At Rear

Sworn Declaration                                    At Rear

Affidavit Of VJenforJ Lettsome                       At tor

potion To Suspend the Ra/e, Rule A                   At Rear




                             m
                     TABLE OF AUTHORITIES                       SMU:

.Ajbrecnt v. State.. W6 S.k/.a *7 CTe^.CHm. Apf» ffl*)              ±
Bill V. State j133 S,W> 3d S*3 CTex.A/V*;Waco &>p7)                  ^jf.
Brads V. Alary'***; *73 US, S3, 83 S*Ct IWjtO L.&U *£W«)            _fi
Oe U fta y, tote, W S.W.2.*• *W               £&.
G^e/- v. i/a, rj;  SMU 3t78J3$ OZC*K»
Te*, *• App^ *WvA«le ^XgO         And Rule ^
TeX> R. of Evft. R«lc /OS^*)
Tex. R. «f Ev/d^ Rule 403
TeX. R. «f CvAft Rule **KW
 CAS, f TTj Const flmeno'*
U.5. S'U Const. Amenf
U*S* 6 th Const' jWno"'
 U*S* MTh Const Aj]\fV» r          ,     ,      .      ,
 f rp/»g/ lay
 frj«rrtal   fgy K»V
                 Key 3Ty           IN THE COURT OF CRIMINAL APPEALS OF TEXAS


WENFORO LETTSOMEj&OtSSW!
              Petitioner,
Vs.


THE STATE OF TEXAS
              Apfft'/ee-

                 LXST OF INTERESTED PARTIES




                 Wenford Lettsome t fetitumer Prose
                 TPCJ-IO Ho* 0$&t36X*M
nottetno QfrliQuous aqojusf PenalCode §XI,OSiCOOherroneous rulinos,
XfarreitUs hotwfe&thiyAotInvoke Mfrnhda Ifyib %m W&Ntnt™' *+*£ wa* t&t
Properly Ser\tef~Then there is no pfolahk Cause-for erroneous arrestor seizure*
                      STATEMENT OF CASE
                     ANb PROCE&UkAl KlSToRf"
   Petitioner j Wen ford Lettsome^ pro-s^tlrialCourt Cause No*
OBWO&jryrested on or about,/Wayfa3lMj feYas PfnalCbdef&LiOZ
OOOyrCyidthen and there un/aiJfW in%nlibmllv ahd.kfioVingly threaten
 M&jton Letffomej * Compfamantj with 'imminent^k »>JutY. V u*Mj*l
 embitiM a deadly weaponj namely, A Machetes)/ faaLa prior ConvKhon
 on NovMer 23, koto-'Cause M?. rZlMv Oistrict' CoUrfoTHarris Counf/Jjetas
 for A/Wyj a-fe/ony offense of Unlawful Restraint ^fyfi^^ll^^L
 assault oka household mem&er/ Petitioner Appealed case No.0hi3-oo£3ii
 ~*J convjchon y*s affirmedJftetfoUsMTs fUiUn For ^^l°W *****,
-A\ffelhnPs Conviction wos upmdor affirmed on December IB) XolfjOn fypwk

                      STATEMENT OF FACTS
     Petlt/onerj h/erfbrd Lettsomej Pro-Sej U'mj convicted of the
charae aitefjtd in the indictment Ga/tfe (Vo> 013470^ and based on
the predicate of his Prior Convictionj Trial Court Commenced on June fy
duoO, The State called Complainant Elfeston Lettsome and Alphonsine.
Lettsomej To testify on the questio/ij "Did Wenford Lettsonne threaten
you with aMachete f}) hndj the answer was nonreSponsivej from both
he and his u'tfe. See R.R. Vol,3 of b, fa. l3XH3-2r Through 133:1 ("Ohjectbnj
Judae - Sustained;as Narrafvef) and R.R. Vol. 3of 6j fy l3K^2f(?0&j*&on;
Tudae-Sustainedj as A/onres/>o«sivef) and (UL Vol,3 of b, h).S*7;/0-/9:
C^ilO Q, Threats? Ill A. f/e never talk threats 1b me. iit Q. He
wouldnT threaten you every time f llf A* I don^t think So* Ul Ms*
Summers i Objection Your Honor* Asked and A/Wered* 11° The- Court I
Sustained* Atorf'question.*)J On RAM.3of 6j Pa* 11*.!/0-lf:([JX Ms,
Summers !T have a motion ibr on instructed verdict I believe 1h& Stale.
naS failed sufficient evidence for a reasonable jury to Convict this
defendant beyond a, reasonable doubt '.IG The. Court iIts dented*
                          JURISDICTION
    This Court has the jurisdiction to entertain this uvrlt CP.OX)
under the authority of fhe Rules of Appellate Procedure; Ruk 68.
         IN THE COURT OF CRIMINAL *ff**L$ ofr ^liftS
WENFORt> LETTS0r\£#Oie6436ue Process)J
State, Constitution 1^100>ue Process), I J19 0>ue Course);
 Prosecutorial Misconduct-Inadmissible Evidence ; IIIeja I
Search And Seizurej CE^ual protection Of The Laws ,)j Ahuse
of Discretion) Police failed to render defendants Hrahda Ryhts*
FACTS* Petitionerj Wenford Ltttsomej defendant^ pro-Sej
           Contends and argues that he is actually innocent
of the a/Ieyed charfed offense, setout in Ue indicfmentfld*)
CcmSt Mo. OttWotSl When complainant Elleston Lettsome made
the. cornplaintat the police statoh) itwas Three days to two weeks
 prior to an alleged argument, and arrest) on or aiout May 6px>lXt
The jpolice hud a uiarranf and probable. cauSe for defendants arrest,
 out) police didh*t have a yarrant to Search and ie/ze a Machete
frorn defendants house to he. uStd for alleged evidence-based on
 probable cause and for good cause" Such u/as not Set out in the
arrest warrant only •The police, acted to retrieve a machete- at
Petitioners houSe. in an Illegal search and Seizure and for a.
Weapon^ againstdefendant at 4- time, when the at/efedMacAeie-yaS
not in plain Sight) but was stored in \ts Same place for years*
The Statt acted in Prosecutorial Misconduct to have had the.
alkged evidence, admitted into trial court}namely the "Machete*
as an alleaed deadly weapon *The alleged machete was used as
evidence, when It was not part of a crimej was inadmissible*
Petitioner never had a Machete, on his person during any atkged
argument with complainantJand the First CourtOf Apfea/s did
confirm that fact* Petitioner had never caased an injury in
thk CauSe^nor a death , or a SeriouS bodilyInjury) Of imminent
bodily injury on or to the complainant* At trial court) fhe Slates
Penal Q>da, was in error) and misapplied use of(Same) statute. This
case is based on the predicate, of said prior alleged offense in the
enhancement paragraph cause. No* I2./U7? of an alleged unlawful
restraint,' also Petitionees TeiLaS Penal Code should have heen a\
Third Degree Felony and Punishmentinstead of Second degree Punishment*

                                -2-
                     GROUND ONE


PhiosEcarorXirM mzscoiiouct :
    Petitionerj U/a/rfW Let/some^ contends andargues thatAt IS
 Actually innocentof violating thelah/ that Petitioner Is accused 6§
th% State, faikd fo process the correct IktaS fchat Code on thl
indictment* The Penal Cade used hasgant fast the proper range, of
otpunishment] tkt amhiguous difference Le%>een thtfu/o staTultsthat
do hotly and ivhtre one slatufe atkmfts tb compensate for The
other wfhtr they art not reconcilatle to this particular accusationj
Texas Penal Code Ann* Arfi$2l>0Z(aYi) Is aggravated AsSau/faaaiftst
a sfous-e. or SeriouS BodilyInjury-is a Second'Degree Felony Offend
Tktdif^ct IS TeXaS Penal Cede
to which Is thl desirtdalleged sTatgtt^ (a)Cl) intentionally and
kfiPu/lfig/y %rmtth£ another with imminent hdlf^ Injuryj W (b)
An ottenSt under Sahsection CaXl) IS aClaSS ft l^isdenmnor/Mc^i
that iktoffenSe. is afelony of the, jhthd degree if the offense is
committedagai/istiCZ) amember of the defendants Totnih or
household, if ifisshown on the frkt of the offenfe that me
defendant has hten previously convictedofan offense against a
rptmher ofthe defendants family or household under this Sect/ane
Petitioner contends that the indictmentconk!* aparagraph of
unlawful hesfra/hf againsta: family mmitr, Farther, the. SfaA
would Ui/e tb prove that ther-e. was a weapon used in the offense
In order for the weapon lb he admissiih~-o'tAeru/ise there is
no u/tapon used in the offhnftj %if Cast is Lase.d on thispoint*
Tketestimony from States witnesses showed that the alleged
 weapon "'Ityichete was inadmissible -mtaning there was no \dtaf>on
mi tie Texas Penal'Code Ann. Urt §'XhOl'&)&)WGXti IS a third
                              -.3-